`Citation Nr: 9903132	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-30 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and daughter


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The service department has certified that the veteran served 
on active duty from June 1951 to May 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Portland, 
Oregon Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Statements by the veteran, in March 1997 letters to his 
Senator and the President, could be construed as a claim for 
nonservice-connected pension, a matter not adjudicated by the 
RO.  However, when contacted by RO personnel in May 1997, the 
veteran clarified that he was interested in pursuing his 
compensation and not a pension claim.  


FINDING OF FACT

There is no convincing evidence that the veteran incurred 
chronic back disability in service and the veteran has not 
presented or identified available medical evidence linking a 
present low back disorder to an injury or any other incident 
or event of active service.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a low back disability.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Background

There are no service medical records of record and the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri has reported that the veteran's records may have 
been destroyed by fire.  A report from the Office of the 
Surgeon General generated from data contained on hospital 
admission cards does not indicate any treatment for a back 
injury.  

The veteran has provided testimony and statements that he was 
injured in January 1947 while attempting to rescue comrades 
from beneath a truck which had overturned on them in Atsugi, 
Japan.  He reported to sick call and was treated at the field 
hospital there with aspirin due to the limited facilities.  
After that accident he never participated in any marches or 
manual labor.  He also reports injuring his back in Korea in 
1951 while moving choker cables as a crane operator.  At a 
hearing before a hearing officer at the RO, he testified that 
he was evacuated to Yokusa, Japan and sent aboard the medical 
ship USS Hope.  On board they did not treat him, but just 
"put [him] to bed."  April 1998 Hearing Transcript p. 5.

The veteran filed a claim for pension benefits in April 1977 
and complained of several musculoskeletal problems.  He made 
no mention of low back disability.  

On VA examination in July 1977, it was indicated that in 
September 1975 the veteran was in an automobile accident 
which caused an entrapped nerve of the right elbow.  Multiple 
joints were x-rayed at the time (not including the 
lumbosacral spine) and the diagnoses included multiple joint 
arthritis.

Records received in February 1996, from F.T., a private 
chiropractor, reflect treatment beginning in December 1973 
for lumbar spondyloathrosis.  X-rays revealed bilateral 
sacralization of L5 with accessory joints.  Other diagnoses 
included dorso-lumbar strain and treatment continued until 
1981.  No etiology for the problems is noted.

Another private chiropractor, M.T., in a report received in 
February 1996, reveals treatment of the veteran on several 
occasions from December 1977 to 1993 for lower back problems.  
The medical evidence of record indicates that MT provided 
heat, massage, ultrasound and chiropractic manipulation for 
lumbar and lumbosacral strain and subluxation of lumbar 
vertebrae.  No etiology for the problems is noted, but some 
of the records indicate an accident (other, not auto) 
occurred in December 1977.  In a May 1998 report, M.T. noted 
treatment of the veteran in 1982 and 1993 for lumbosacral 
strain.  

The RO requested records from L.P.C., but the response was 
that records dated prior to 1988 were not saved.  VA medical 
records dated from 1993 to 1998 reflect treatment primarily 
for unrelated disability.  

Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  


A claim need not be conclusive but only possible to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim is not well 
grounded, the application for service connection must fail, 
and there is no further duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107, Murphy, 
1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
has held that, "For a claim to be well grounded, there must 
be (1) a medical diagnosis of a current disability; 
(2) medical, or in certain circumstances, lay evidence of 
in[-]service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service [disease or injury] and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required."  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) quoting Epps v. Brown, 9 Vet. App. 341, 343-
344 (1996); See 38 C.F.R. §§ 3.303, 3.307, 3.309; Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence is presumed.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995). 

The issue of whether the veteran currently has a low back 
disability and whether such disability is related to the 
claimed injury during his period of military service involves 
a medical diagnosis or opinion as to medical causation; thus 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

Analysis

As a preliminary matter, the Board notes that the veteran's 
service medical records are incomplete, and the record 
suggests that they may have been lost due to fire.  The Board 
is mindful that in a case such as this one, there is a 
heightened duty to assist the veteran in developing the 
evidence that might support his claim, which includes the 
duty to search for alternative medical records.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992).  The RO requested a 
search for alternative source records, which the NPRC 
completed in April 1997.  The RO has also made every 
reasonable attempt to obtain post-service VA and private 
treatment records.  

Even if the veteran's service medical records were available, 
and assuming they document the injury and treatment as 
related by the veteran, his claim still fails to be well 
grounded because there is no probative medical evidence of 
any connection between the claimed inservice injuries and the 
post-service disabilities the veteran claims.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Also, there is no 
competent evidence of the presence of chronic low back 
disability in service or of continuity of back disability 
following service.  

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995), modified in relevant part by Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  The RO sought records or 
information from NPRC on numerous occasions in relation to 
this claim.  The RO also requested the treatment records of 
all health care providers identified by the veteran.  
Finally, the RO sought specific information from the veteran, 
twice in writing as well as at the hearing, to assist in 
gathering his treatment records and reconstructing his 
service medical records.  The information gained was made the 
basis of requests for information to the NPRC.  Therefore, 
the Board finds that the VA has satisfied its duty to inform 
the veteran under  38 U.S.C.A. § 5103(a).  See Slater v. 
Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Service connection for low back disability is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 7 -
